Exhibit 10.1

 



RENEWAL, EXTENSION and AMENDMENT

OF

EMPLOYMENT AGREEMENT

 

This RENEWAL, EXTENSION and AMENDMENT (this “Amendment”) of that one, certain
EMPLOYMENT AGREEMENT dated October 14, 2015 (the “Employment Agreement”), by and
between Imation Corp. (“Company") and Robert B. Fernander (“Executive”), is made
to be effective on this the 14th day of October, 2016 (“Effective Date”).

 

RECITALS

 

WHEREAS, Executive has served as Interim Chief Executive Officer of Company
continuously since October 14, 2015; and,

 

WHEREAS, the Company desires to continue the employment of Executive, and
Executive is willing to continue his employment by the Company, in each case on
the terms and conditions set forth in the Employment Agreement, save and except
that the Company and Executive wish to alter the Term of the Employment
Agreement extending the 1-year Term to a month-to-month term commencing on the
Effective Date of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and Executive agree
as follows:

 

A.Paragraph 1 of the Employment Agreement is hereby amended to read as follows:

 

“1. Employment; Term. The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment with the Company, in each case, on the
terms and subject to the terms, conditions and covenants set forth in this
Agreement; Executive's employment pursuant to this Agreement shall commence on
the Effective Date. Executive shall be employed by the Company at will for an
initial period of twelve (12) months (the “Initial Term”) after which employment
shall continue from month-to-month (each month, a “Renewal Term” and each such
Renewal Term together with the Initial Term, collectively, the “Term”), with
each Renewal Term commencing automatically at 12:01 a.m. on the day following
the last day of the Initial Term or previous Renewal Term, as applicable, to
continue indefinitely from month to month until either party gives not less than
30 days' written notice of termination to the other party, such notices of
termination to otherwise be subject to and governed by the terms of Sections 8,
9 and 10 of this Agreement. Notice of termination by Executive shall be deemed a
voluntary resignation by Executive unless such notice expressly states that
termination by the Executive is for “Good Reason” (in compliance with applicable
sections of this Agreement). Notice of termination by the Company shall be
deemed a termination without cause unless such notice states expressly that
termination by the Company is “for cause” (in compliance with applicable
sections of this Agreement). For avoidance of doubt, either termination of this
Agreement without cause by the Company or termination by Executive for “Good
Reason” shall trigger the payment of the severance benefit described in section
9(b) of this Agreement pursuant to fulfillment of the conditions in such section
9(b).”

 

 

 1

 



 

B.Except as amended, renewed and extended in the preceding paragraph, all other
terms, conditions and covenants of the Employment Agreement are hereby ratified
as ongoing, valid, enforceable and binding on the parties, and are incorporated
herein by reference.

 

[SIGNATURES NEXT PAGE]

 

 2

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Effective Date first above written.

 

 

Imation Corp. (“Company”)

 

 

 

By: /s/ Joseph A. De Perio             

Name: Joseph A. De Perio

Title: Chairman of the Board

 

 

 

Robert B. Fernander (“Executive”)

 

 

 

/s/ Robert B. Fernander              

Robert B. Fernander

 

 



 3

 

 

